PER CURIAM:
Plaintiff’s petition in this case prayed for the issuance of an injunction to prohibit the holding of a so-called preferential primary election which was proposed to be held in Ward 2 of West Carroll Parish on October 17, 1964. Made defendants were the members of the West Carroll Parish Democratic Executive Committee. There was judgment in favor of defendants rejecting plaintiff’s demands.
Subsequent to judgment plaintiff applied to this Court for the issuance of supervisory writs and further prayed for a writ of injunction prohibiting the holding of the election.
We granted writs and issued a temporary injunction and the writs were made returnable on October 29, 1964.
No opposition nor pleading of any nature has been filed by defendants in suit, respondents in writ.
We assume that the orders of this Court were obeyed and that the proposed election was not held on October 17, 1964. It follows that there is nothing now before the Court and the issues presented have become moot.
Accordingly it is ordered, adjudged and decreed that the writs issued by this court under date of October 12, 1964, be and they are hereby recalled and annulled.
All costs of these proceedings are taxed against defendants in suit, respondents in writ.